MEMORANDUM **
Jaib Singh Ray, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his application for asylum or withholding of removal. We deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility finding. The BIA found implausible Ray’s testimony that he was the only person arrested at a large rally. This finding is supported in the record, particularly when country conditions reports did not indicate widespread arrests of low-level activists. Jibril v. Gonzales, 423 F.3d 1129, 1135 (9th Cir.2005); Singh-Kaur v. INS, 183 F.3d 1147, 1152 (9th Cir.1999); Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Because the record does not compel reversal of the BIA’s adverse credibility finding, Ray has not shown that he is entitled to asylum or withholding of removal.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.